In its charge the trial court instructed the jury that a verdict could not be rendered against defendant New York Telephone Company unless it was shown that that defendant "caused or contributed to cause" the brick — over which the infant plaintiff tripped — to fall in the alleyway. No objection having been made by plaintiffs, that charge became the law of the case. Since the evidence thus rendered vital was *Page 105 
not adduced, we have no alternative but to affirm the determination dismissing the complaint. (See e.g. Buckin v.Long Island R.R. Co., 286 N.Y. 146, 149.) We pass on no other question.
The judgments should be affirmed, with costs.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER, DYE and FULD, JJ., concur.
Judgments affirmed.